Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue.
Authorization for this examiner’s amendment was given in a telephone interview with Charles Yeh on 3/8/22.

The application has been amended as follows:
Independent claims 1, 9, and 13 are amended so that the claims appear as follows:

1.	(Currently Amended)	A method of controlling a converter system of a doubly fed induction generator (DFIG) wind turbine, the method comprising:
	detecting a sub-synchronous resonance (SSR) event while the converter system operates in a first control mode; and
	switching operation of the converter system to a second control mode in response to detecting the SSR event, wherein operating the converter system in the second control mode comprises:
receiving a generator speed of the DFIG wind turbine;
generating, based on the generator speed, a first control signal to modify a first gain of a power controller of the DFIG wind turbine; and
generating, based on the generator speed, a second control signal to modify a second gain of a rotor current controller of the DFIG wind turbine, wherein the rotor current controller receives a reference signal from the power , wherein the converter system is controlled based on at least one of the modified first gain or the modified second gain.

2.	(Previously Presented)	The method according to claim 1, wherein the SSR event comprises a fault ride through event.

3.	(Canceled)	

4.	(Previously Presented)	The method according to claim 1, wherein generating the second control signal for the power controller depends on the second control signal for the rotor current controller.
    
5.	(Previously Presented)	The method according to claim 1, wherein operating the converter system in the second control mode further comprises:
selecting a mitigation level from a plurality of predefined mitigation levels; and 
determining the second gain of the rotor current controller based on the selected mitigation level.

6.	(Previously Presented)	The method according to claim 1, wherein operating the converter system in the second control mode further comprises:
determining the second gain of the rotor current controller based on a stator connection of the DFIG wind turbine.

7.	(Previously Presented)	The method according to claim 1, wherein operating the converter system in the second control mode further comprises:
determining the second gain of the rotor current controller using at least one of a mathematical formula and a look-up table that expresses a dependency between the second gain and the generator speed.

8.	(Previously Presented)	The method according to claim 7, wherein one or both of the mathematical formula and the look-up table expresses a dependency between a controller bandwidth and the generator speed.   

9.	(Currently Amended)	A converter system of a doubly fed induction generator (DFIG) wind turbine, the converter system comprising:
a power controller comprising a first gain;
a rotor current controller comprising a second gain, wherein the rotor current controller is configured to receive a reference signal from the power controller to which the first gain has been applied; and
a sub-synchronous resonance (SSR) controller configured to:
detect a SSR event while the converter system operates in a first control mode; and

receive a generator speed of the DFIG wind turbine;
generate, based on the generator speed, a first control signal to modify the first gain; and
generate, based on the generator speed, a second control signal to modify the second gain, wherein the converter system is controlled based on at least one of the modified first gain or the modified second gain.

10.	(Previously Presented)	The converter system according to claim 9, wherein the SSR event comprises a fault ride through event.

11.	(Canceled)	

12.	(Previously Presented)	The converter system according to claim 9, wherein operating the converter system in the second control mode further comprises:
determining the second gain of the rotor current controller using at least one of a mathematical formula and a look-up table that expresses a dependency between the second gain and the generator speed.

13.	(Currently Amended)	A computer program product comprising a non-transitory computer-readable medium storing instructions which, when executed by one or more computer processors forming part of a controller of a converter system of a doubly fed induction generator (DFIG) wind turbine, perform an operation comprising:
detecting a sub-synchronous resonance (SSR) event while the converter system operates in a first control mode; and
switching operation of the converter system to a second control mode in response to detecting the SSR event, wherein operating the converter system in the second control mode comprises: 
receiving a generator speed of the DFIG wind turbine;
generating, based on the generator speed, a first control signal to modify a first gain of a power controller of the DFIG wind turbine; and
generating, based on the generator speed, a second control signal to modify a second gain of a rotor current controller of the DFIG wind turbine,
wherein the rotor current controller receives a reference signal from the power controller to which the first gain has been applied, wherein the converter system is controlled based on at least one of the modified first gain or the modified second gain.

14.	(Canceled)

15.	(Previously Presented)	The computer program product according to claim 13, wherein the SSR event comprises a fault ride through event.

16.	(Canceled)	

17.	(Previously Presented)	The computer program product according to claim 13, wherein generating the second control signal for the power controller depends on the second control signal for the rotor current controller. 

18.	(Previously Presented)	The computer program product according to claim 13, wherein operating the converter system in the second control mode further comprises:
selecting a mitigation level from a plurality of predefined mitigation levels; and
determining the second gain of the rotor current controller based on the selected mitigation level.

19.	(Previously Presented)	The computer program product according to claim 13, wherein operating the converter system in the second control mode further comprises:
determining the second gain of the rotor current controller based on a stator connection of the DFIG wind turbine.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/19/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-2, 4-10, 12-13, 15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-2 and 4-8
Regarding claim 1, the prior art of record, Ren et al. (US 20150249413) discloses a method for controlling the operation of a power generation system configured to supply power to an electrical grid may generally include monitoring a rotor speed of a 
However, regarding claim 1, the combination of prior arts does not describe:
switching operation of the converter system to a second control mode in response to detecting the SSR event, wherein operating the converter system in the second control mode comprises: receiving a generator 

Claims 9-10 and 12
Regarding claim 9, the prior art of record, Ren et al. (US 20150249413) discloses a power generation system configured to supply power to an electrical grid may generally include monitoring a rotor speed of a generator of the power generation system and determining a gain scaling factor based on the rotor speed, wherein the gain scaling factor increases with decreases in the rotor speed across a range of rotor speeds. In addition, the system adjusts a regulator gain to be applied within a current regulator of the power generation system based on the gain scaling factor and applying the adjusted regulator gain within the current regulator in order to generate a voltage command signal for controlling a power converter of the power generation system (Ren, see Fig. 2, Fig. 3, Fig. 5 and their corresponding paragraphs). The prior art of record, Weichbold et al. (US 20100102558) discloses a wind energy converter configured for transmitting power to an electric grid includes a variable ratio gear system mechanically coupled between a rotor and a generator. A control system is configured to 
However, regarding claim 9, the combination of prior arts does not describe:
a power controller comprising a first gain; 7019368_1Page 3PATENT App. Ser. No.: 16/590,475 Atty. Dkt. No.: VEST/0618US (107571) a rotor current controller comprising a second gain, wherein the rotor current controller is configured to receive a reference signal from the power controller to which the first gain has been applied, switch operation of the converter system to a second control mode in response to detecting the SSR event, wherein operating the converter system, in the second control mode comprises: receive a generator speed of the DFIG wind turbine; generate, based on the generator speed, a first control signal to modify the first gain; and generate, based on the generator speed, a second control signal to modify the second gain, wherein the converter system is controlled based on at least one of the modified first gain or the modified second gain

Claims 13, 15 and 17-19
claim 13, the prior art of record, Ren et al. (US 20150249413) discloses a CRM for performing a method for controlling the operation of a power generation system configured to supply power to an electrical grid may generally include monitoring a rotor speed of a generator of the power generation system and determining a gain scaling factor based on the rotor speed, wherein the gain scaling factor increases with decreases in the rotor speed across a range of rotor speeds. In addition, the method may include adjusting a regulator gain to be applied within a current regulator of the power generation system based on the gain scaling factor and applying the adjusted regulator gain within the current regulator in order to generate a voltage command signal for controlling a power converter of the power generation system (Ren, see Fig. 2, Fig. 3, Fig. 5 and their corresponding paragraphs). The prior art of record, Weichbold et al. (US 20100102558) discloses a CRM for performing a method for operating wind energy converter configured for transmitting power to an electric grid includes a variable ratio gear system mechanically coupled between a rotor and a generator. A control system is configured to mechanically control a rotational speed of the generator so that, during a low voltage event, the wind energy converter can continue to operate and supply power to the grid (Weichbold, see [0020]-[0025]). The prior art of record, KJ/ER et al. (US 20160208781) discloses controlling rotor speed such that the speed stays at or above the speed of the rotor immediately before the generator power is ramped down. Maintaining rotor speed at or slightly above the current speed while switching between electrical configurations may mitigate the torque change experienced by the turbine and reduce the likelihood of structural failure (KJ/ER, see Fig. 2A, Fig. 2B and their corresponding paragraphs).

switching operation of the converter system to a second control mode in response to detecting the SSR event, wherein operating the converter system in the second control mode comprises: receiving a generator speed of the DFIG wind turbine: generating, based on the generator speed, a first control signal to modify a first gain of a power controller of the DFIG wind turbine; and generating, based on the generator speed, a second control signal to modify a second gain of a rotor current controller of the DFIG wind turbine, wherein the rotor current controller receives a reference signal from the power controller to which the first gain has been applied, wherein the converter system is controlled based on at least one of the modified first gain or the modified second gain

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117